Citation Nr: 1539199	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to February 2007 and from December 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding has been associated with the Veteran's electronic claims file.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current psychiatric disorder that was incurred in or is otherwise related to his combat service in Iraq.

The Veteran was afforded a VA PTSD examination in December 2012 and a VA examination for mental disorders other than PTSD in January 2013.  The same examiner conducted both examinations and diagnosed anxiety disorder not otherwise specified (NOS), opioid dependence, and history of alcohol abuse.  The examiner concluded that although the Veteran appeared to meet the criteria for PTSD that due to his opioid dependence, which contributed to PTSD symptoms to an unknown extent, a determination as to the existence of PTSD could not be made.  Essentially, the examiner concluded that it was difficult to determine without speculation the exact nature and etiology of the reported symptoms of PTSD due to the confounding influence / aggravation of prior alcohol abuse, current opioid abuse, and a lack of a period of sobriety to determine whether a diagnosis of PTSD could be made in the absence of the opioid and alcohol factors.  Moreover, it would be speculative to conclude that opioid or alcohol dependence was secondary to the diagnosed anxiety disorder.  

The Veteran testified during his July 2015 Board hearing that he had been clean and sober for over one year.  As the factors preventing the accurate mental health evaluation of the Veteran appear to have been remedied, the Board concludes that a remand is required to obtain a new VA examination.

Moreover, the Veteran indicated ongoing mental health treatment through the VA, about three sessions per week.  As the last VA treatment records are from January 2013, records from that point should be associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from all VA medical facilities from February 2013 to the present.

2.  Schedule the Veteran for an appropriate VA examination for his claimed psychiatric disorder, specifically to include PTSD, anxiety disorder, and depressive disorder.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the electronic claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that that (a) any currently diagnosed psychiatric disorder AND (b) any psychiatric disorder not currently diagnosed but diagnosed at some point during the appellate time period (including PTSD, anxiety disorder, and depressive disorder) began in or are otherwise related to active service.  

The examiner's attention specifically is directed to the December 2012 and January 2013 VA examination reports diagnosing anxiety NOS, as well as the VA treatment records that include diagnoses of PTSD, PTSD/depression, depression, and depression with suicidal ideation, in addition to treatment for anxiety.  The examiner should specifically note in any opinion offered that such prior diagnoses have been considered. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After the above is complete readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




